DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 11/30/2020 has been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (U.S PreGrant Publication No. 2005/0156570 A1, hereinafter ‘Inui’) in view of Akazawa (U.S PreGrant Publication No. 2014/0071477 A1, hereinafter ‘Akazawa’).

With respect to claim 1, Inui teaches an apparatus (e.g., information processing apparatus 10, ¶0036), comprising: 
a communication component (e.g., a communication interface 1030, Fig. 1, ¶0038) configured to execute communication (e.g., configured to communicate via a network, ¶0038); 
an operation component (e.g., an input means, ¶0069) configured to receive an operation (e.g., configured to receive an input or instruction from a user, ¶0063, ¶0069); 
a time tracking component configured to acquire current time (e.g., acquiring information at current time, ¶0047 - ¶0048); 
e.g., configured to store/regulate a time zone in which power supply of a battery can be stopped to a percentage, as first setting, based on use history of the information processing apparatus 10, ¶0043, ¶0045 - ¶0049, Fig. 2, Fig. 3); and 
a power controller (e.g., a power source control unit 1075, Fig. 1) configured to stop power supply of the battery to the component, the communication component, and the operation component based on the current time acquired by the time tracking component and the first setting information (e.g., configured to stop charging the battery to the peripherals based on the current time and said percentage based on the use history, ¶0039, ¶0043, ¶0045 - ¶0049, Fig. 2, Fig. 3); but fails to teach that said apparatus is a printer comprising a printing component configured to execute printing.
However, in the same field of endeavor of power consumption, the mentioned claimed limitations are well-known in the art as evidenced by Akazawa.  In particular, Akazawa teaches a printer (e.g., a multifunction peripheral 100, Fig. 1, ¶0028) comprising a printing component configured to execute printing (e.g., a printing unit 105, Fig. 1, ¶0037).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Inui as taught by Akazawa since Akazawa suggested in Fig. 1 and ¶0028 that such modification of having a printer instead of the apparatus of Inui would be convenient for the user to own a printer in order to achieve a piece of paper.

With respect to claim 2, Inui in view of Akazawa teaches the printer according to claim 1, further comprising: a second setting component configured to set a charge amount in which the battery is charged to second setting information based on the usage history (e.g. refer to Fig. 3; where the battery is charged to a capacity based on battery use history, ¶0047); and a charge controller configured to control the charge amount in which the battery is charged based on the second setting information (e.g., refer to Fig. 3, where the capacity can be considered as second setting information, ¶047).  

With respect to claim 3, Inui in view of Akazawa teaches the printer according to claim 2, wherein the second setting component changes the charge amount depending on a number of times the battery is charged (Fig. 3 shows a number of times the battery has been discharged or charged, ¶0017, ¶0046).  

With respect to claim 4, Inui in view of Akazawa teaches the printer according to claim 1, wherein the first setting component sets a shift time to the first setting information based on the usage history, and if the shift time is elapsed, the power controller stops power supply (e.g., If the battery is fully charged, and charge time is elapsed, then the charging of the battery is stopped, ¶0055, ¶0056, ¶0090 - ¶0091, ¶0094).

With respect to claim 5, Inui in view of Akazawa teaches the printer according to claim 4, wherein the first setting component sets the shift time per the time zone based on the usage history, and if the shift time set for the time zone belonging to the current time acquired by the time tracking component is elapsed, the power controller stops power supply (e.g., If the battery is fully charged, and charge time is elapsed, then the charging of the battery is stopped, ¶0047, ¶0055, ¶0056, ¶0090 - ¶0091, ¶0094, Fig. 2 & Fig. 3).  

e.g., Fig. 2 also shows 4 states, ¶0043 - ¶0044).

With respect to claim 7, Inui in view of Akazawa teaches the printer according to claim 6, wherein the operation mode comprises a printable state (e.g. when the apparatus is drivable by AC power source (normal), Fig. 2, ¶0038).

With respect to claim 8, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 9 - 13, these are method claims corresponding to the apparatus claims 2 – 6, respectively.  Therefore, this is rejected for the same reasons as the apparatus claim 2 – 6, respectively.

With respect to claim 14, Inui teaches a system (e.g., a system ¶0042), comprising: 
an information processing apparatus ( e.g., information processing apparatus 10, ¶0036); and
a communication component (e.g., a communication interface 1030, Fig. 1, ¶0038) configured to execute communication (e.g., configured to communicate via a network, ¶0038); 
an operation component (e.g., an input means, ¶0069) configured to receive an operation (e.g., configured to receive an input or instruction from a user, ¶0063, ¶0069); 
a time tracking component configured to acquire current time (e.g., acquiring information at current time, ¶0047 - ¶0048); 
e.g., configured to store/regulate a time zone in which power supply of a battery can be stopped to a percentage, as first setting, based on use history of the information processing apparatus 10, ¶0043, ¶0045 - ¶0049, Fig. 2, Fig. 3); and 
a power controller (e.g., a power source control unit 1075, Fig. 1) configured to stop power supply of the battery to the printing component, the communication component, and the operation component based on the current time acquired by the time tracking component and the first setting information (e.g., configured to stop charging the battery to the peripherals based on the current time and said percentage based on the use history, ¶0039, ¶0043, ¶0045 - ¶0049, Fig. 2, Fig. 3); but fails to teach that said system is specifically a printer system comprising a printer comprising: a printing component configured to execute printing.
However, in the same field of endeavor of power consumption of batteries, Akazawa teaches a printing system (e.g., a system, ¶0130) comprising a  printer (e.g., a multifunction peripheral 100, Fig. 1, ¶0028) comprising a printing component configured to execute printing (e.g., a printing unit 105, Fig. 1, ¶0037).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Inui as taught by Akazawa since Akazawa suggested in Fig. 1 and ¶0028 that such modification of having a printer instead of the apparatus of Inui would be convenient for the user to own a printer in order to achieve a piece of paper.

With respect to claims 15 - 19, these are rejected for the similar reasons as those described in connection with claim 2 – 6, respectively.

With respect to claim 20, Inui in view of Akazawa teaches the printer system according to claim 14, wherein Akazawa teaches the information processing apparatus is a POS terminal (e.g. a host computer, ¶0042).

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Matsushima (U.S PG Publication No. 2014/0359327 A1)1

1This reference teaches an image forming apparatus that when a time period is elapsed, at least a power supply from a battery is cut off.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674